Citation Nr: 1515641	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-18 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Regional Office in Newark, New Jersey


THE ISSUE

Whether the Veteran is eligible to receive VA home loan benefits.


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel












INTRODUCTION

The Veteran had active service from April 1999 to March 2000.  

This appeal to the Board of Veterans' Appeals (Board) is from an October 2012 decision of the Department of Veterans Affairs Loan Center in Atlanta, Georgia.

The Veteran was scheduled for a June 2014 Travel Board hearing.  However, the Veteran was deemed a no-show for the hearing and to date the Veteran has not requested that the hearing be rescheduled.  As such, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.704(d) (2014).

A review of the Veteran's VBMS file reveals documents that are irrelevant to the issue on appeal.  The Veteran's Virtual VA claims file currently does not contain any documents.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Entitlement to a Certificate of Eligibility (COE) for loan guaranty benefits is dependent upon length of service.  A veteran who initially enters service after September 7, 1980, must complete either 24 months of continuous active duty or the full period for which the veteran was called or ordered to active duty, whichever period was shorter.  38 U.S.C.A. § 5303A(b)(1).  

Certain exceptions to the 24-month rule are discussed in 38 U.S.C.A. § 5303A(b), including instances in which a veteran was released from active duty prior to completion of the requisite time period due to having incurred or aggravated a disability in the line of duty; if discharge or release was for the convenience of the government; if discharge or release was due to a medical condition that preexisted service but was not service connected; or if discharge or release was due to a medical condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty.  38 U.S.C.A. § 5303A(3)(F). 

The term "veteran" also includes an individual who is not otherwise eligible for housing benefits and who has completed a total service of at least six years in the Selected Reserve and following the completion of such service, was discharged from service with an honorable discharge.  38 U.S.C.A. § 3701(b)(5)(A). 

In this case, on his May 2013 VA Form 9, the Veteran reported that after "Don't Ask Don't Tell" was repealed he re-enlisted in the Army Reserve.  The Board notes that "Don't Ask Don't Tell" was repealed in September 2011.  As the nature of the Veteran's subsequent Reserve service is unclear, a remand for further development is necessary.  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and appropriate sources to verify the specific dates and nature of the Veteran's most recent Army Reserve Service.  Any evidence obtained should be associated with the claims file.  If there are no records, then the documentation used in making that determination should be set forth in the claims file.

2. After completing the above, the Veteran's claim should be re-adjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




